DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16, line 14, contains a typographical error in that “a” should read as “an” (“a elastomeric strap” should read as “an elastomeric strap”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 is indefinite in reciting “wherein in the releasable visor securing mechanism releasably secures the visor…” because this language is confusing and unclear. It appears that “in” should be deleted after “wherein”, in order to clearly recite the structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14 and 19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 14 and 19 recite the claimed structure in terms of the human body. 
Claim 14 recites “the gap extends across a back portion of the user’s head to permit the first end and the second end of the frame to be located near and behind corresponding left and right ears of the user”. This appears to claim the device on the human body and should be amended to clearly recite the human body only functionally in order to avoid issues under 101.  It is suggested that the claim be amended to recite “the gap is configured to extend across a back portion of the user’s head…” (line 2).
Claim 19 recites “with the strap extending across a back portion of the user’s head” and “with the first end and the second end of the frame located near and behind corresponding left and right ears of the user”. This appears to claim the device on the human body and should be amended to clearly recite the human body only functionally in order to avoid issues under 101.  It is suggested that the claim be amended to recite 
“with the strap configured to extend across a back portion of the user’s head” (lines 3-4) and “with the first end and the second end of the frame configured to be located near and behind corresponding left and right ears of the user” (lines 6-7).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rybak et al (US 2021/0307427).
Rybak et al disclose a face shield system as in claim 16, said system comprising:
a frame (12) extending from a first end to a second end (see Figs. 1, 3A, and 3B) and having a curved portion therebetween with the first end separated from the second end by a gap (see frame 12 shown in Figs. 1, 3A, and 3B which has a curved front portion and two ends separated by a gap) , said frame having an exterior surface which faces away from the gap (see exterior surface of frame 12);
a releasable visor securing mechanism (32 and/or 34; Fig. 3B) associated with the exterior surface of the frame (12) for releasably securing individual replacement visors to the exterior surface of the frame, each of said replacement visors having a see-through area (see Figs. 3A-3B; paras. 0034 and 0045);
a first dual hooking member (30) associated with the first end of the frame, said first dual hooking member having a first strap hook (the forward facing hook of hooking member 30) and a first external hook (the rearward facing hook of hooking member 30) (see Figs. 1, 2A-2E, and 3A-3B; also see annotated figure below indicating the first strap hook and first external hook of hooking member 30);
a second dual hooking member (36) associated with the second end of the frame, said second dual hooking member having a second strap hook (the forward facing hook of hooking member 36) and a second external hook (the rearward facing hook of hooking member 36) (see Figs. 1, 2A-2E, and 3A-3B; also see annotated figure below indicating the strap hook and external hook of the first hooking member 30; the corresponding parts of hook 36 form the second strap hook and second external hook as claimed);
wherein, when the first strap hook engages a first selected hole of at least two holes on a elastomeric strap and the second strap hook engages a second selected hole of at least two holes of the elastomeric strap, the elastomeric strap extends across the gap and resiliently biases the first end towards the second end to hold the frame to a user’s forehead (the strap hook of the first and second hooking member could be used in this manner), and the first external hook of the first dual hooking member and the second external hook of the second dual hooking member extend externally of the resilient elastomeric strap for engaging fastening elements of personal protective equipment independent of the visor (the strap hook of the first and second hooking member could be used in this manner). 

    PNG
    media_image1.png
    586
    949
    media_image1.png
    Greyscale

It is noted that the elastomeric strap and the personal protective equipment are recited only functionally in claim 16, and the last paragraph of claim 16 is directed to the intended use of the claimed device.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 18, in the face shield of Rybak et al, the first dual hooking member (30) has the first strap hook facing a first forward tangential direction tangential to the exterior surface of the frame and away from the first end (see forward facing hook of hooking member 36) and the first dual hooking member has the first external hook facing a first rearward tangential direction opposite to the first forward tangential direction (see the rearward facing hook of hooking member 30; see Figs. 1, 2A-2E, and 3A-3B; also see annotated figure above indicating the first strap hook and first external hook of hooking member 30); and
wherein the second dual hooking member has the second strap hook facing a second forward tangential direction tangential to the exterior surface and away from the second end (see the forward facing hook of hooking member 36), and the second dual hooking member has the second external hook facing a second rearward tangential direction opposite to the second forward tangential direction (see the rearward facing hook of hooking member 36; see Figs. 1, 2A-2E, and 3A-3B; also see annotated figure above indicating the strap hook and external hook of the first hooking member 30; the corresponding parts of hook 36 form the second strap hook and second external hook as claimed).
Regarding claim 19, an apex of the curved portion of the frame (12) is located mid-point on the frame from the first end and the second end (see Figs. 1 and 3A), and the gap is opposite the apex of the curved portion of the frame (see Fig. 3A) with the strap extending across a back portion of the user’s head when the elastomeric strap extends across the gap and resiliently biases the first end towards the second end to hold the frame to a user’s forehead (the frame of Rybak could be so used), and, with the first end and the second end of the frame located near and behind corresponding left and right ears of the user (see Fig. 1) and wherein the fastening elements of personal protective equipment comprise strings extending from opposite sides of a face mask, and the first external hook and the second external hook can engage the strings (the first and second external hooks of Rybak could be so used if desired). It is noted that the elastomeric strap and the personal protective equipment are recited only functionally and the recitations in claim 19 directed to use of the frame with these structures amounts to intended use limitations which do not further distinguish from Rybak.
Regarding independent claim 20, Rybak et al disclose a frame as claimed, the frame (12) comprising:
a first end extending to a second end (see the two ends of frame 12 as shown in Fig. 3A) and having a curved portion therebetween with the first end separated from the second end by a gap (shown in Fig. 3A);
a releasable visor securing mechanism (32 and/or 34; Figs. 3A-3B) associated with an exterior surface of the frame for releasably securing visors to the exterior surface of the frame (see Figs. 3A-3B; paras. 0034 and 0045);
a first dual hooking member (30) having a first forward facing side facing away from the first end and a first rearward facing side facing the first end (see forward facing side and rearward facing side of hooking member 30 in Figs. 1, 2E, 3A, 3B), said first dual hooking member having a first strap hook on the first forward facing side (the forward facing hook of hooking member 30) and a first external hook on the first rearward facing side (the rearward facing hook of hooking member 30) (see Figs. 1, 2A-2E, and 3A-3B; also see annotated figure above indicating the first strap hook and first external hook of hooking member 30);
a second dual hooking member (36) having a second forward facing side facing away from the second end and a second rearward facing side facing the second end (the forward facing side and rearward facing side of hooking member 36; Figs. 1, 2E, 3A, 3B), said second dual hooking member having a second strap hook on the second forward facing side (the forward facing hook of hooking member 36) and a second external hook on the second rearward facing side (the rearward facing hook of hooking member 36);
wherein, when the first strap hook engages a first selected hole of at least two holes on a elastomeric strap, and, the second strap hook engages a second selected hole of at least two holes of the elastomeric strap, the elastomeric strap extends across the gap and resiliently biases the first end towards the second end to hold the frame to a user’s forehead (the hook members of Rybak could be so used), and, the first external hook of the first dual hooking member and the second external hook of the second dual hooking member extend externally of the resilient elastomeric strap for engaging fastening elements of a face mask (the hook members of Rybak could be so used).
It is noted that the elastomeric strap and the personal protective equipment are recited only functionally in claim 20, and the last paragraph of claim 20 is directed to the intended use of the claimed device.  Rybak could be used as desired, and the intended use of the claimed device does not distinguish from Rybak. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rybak et al (US 2021/0307427) in view of McCausland (US 5,765,223).
	Rybak et al disclose the releasable visor securing mechanism (32, 34; Figs. 3A- 3B) comprises a number of protrusions (32 and 34; see para. 0045) extending from the exterior surface of the frame (12) to mate with corresponding receiving holes (42,44) (see Figs. 3A-3B) as in claim 17. Rybak does not disclose that the protrusions comprise a corresponding tab extending from the corresponding protrusion parallel to the exterior surface of the frame as in claim 17.  Such a structure is conventional, however, and is disclosed by McCausland.  McCausland discloses a face shield system comprising a 
releasable visor securing mechanism (26/28; Figs. 4-7) which comprise a number of protrusions (stems 28) extending from the exterior surface of the frame (18) to mate with corresponding receiving holes (30); wherein each of the number of protrusions (28) comprise a corresponding tab (button 26) extending from the corresponding protrusion parallel to the exterior surface of the frame 18 (see Fig. 7; the lower surface of tab 26 is parallel to the exterior surface of frame 18, as seen in Fig. 7) which tab (26) is received by corresponding receiving holes (30) in each of said replacement visors (16) to releasably secure a selected one of the replacement visors to the exterior surface of the frame (col. 3, lines 15-33). McCausland discloses that this structure enables the visor to be easily removed yet forms a tight, secure connection and prevents splattering through the slots 30 (col. 3, lines 21-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the releasable visor securing mechanisms of Rybak with a structure that comprises a protrusion with a tab extending from the corresponding protrusion parallel to the exterior surface of the frame in order to provide a secure, tight connection which prevents splattering through the holes, as taught by McCausland.

Allowable Subject Matter
Claims 1-9, 11-13, and 15 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose face shield systems and/or headband frames having structures similar to that claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY VANATTA/Primary Examiner, Art Unit 3732